Brooke, J.
This is a companion case to that of the City of Alpena, for use of O’Brien, v. Surety Co., ante, 334 (123 N. W. 1126), and is controlled thereby, except as to the claim of Eugene H. Furbush, which was for cartage of lumber, coal, machinery, and other supplies to and from the dredge used by the Murray Company in the prosecution of its work under the contract. This use plaintiff is not entitled to the protection of the bond under our determination in the case of the City of Alpena, for *337use of Besser, v. Surety Co., ante, 329 (123 N. W. 1126). See cases there cited.
Judgment reversed, and a new trial ordered as to all use plaintiffs except Furbush.
Blair, C. J., and Montgomery, Ostrander, and Hooker, JJ., concurred.